 


114 HR 2207 IH: Flexible Spending Account Act
U.S. House of Representatives
2015-05-01
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I 
114th CONGRESS
1st Session
H. R. 2207 
IN THE HOUSE OF REPRESENTATIVES 
 
May 1, 2015 
Mrs. Mimi Walters of California (for herself, Mr. Rodney Davis of Illinois, Mr. Lamborn, Mr. Joyce, Mr. Bishop of Michigan, and Mr. Carter of Texas) introduced the following bill; which was referred to the Committee on Ways and Means
 
A BILL 
To amend the Internal Revenue Code of 1986 to repeal the dollar limitation on contributions to flexible spending accounts. 
 

1.Short titleThis Act may be cited as the Flexible Spending Account Act or the FSA Act. 2.Repeal dollar limitation on contributions to flexible spending accounts (a)In generalSection 125 of the Internal Revenue Code of 1986 is amended— 
(1)by striking subsection (i), and (2)by redesignating subsections (j), (k), and (l) as subsections (i), (j), and (k), respectively. 
(b)Effective dateThe amendments made by this section shall apply to taxable years beginning after December 31, 2015.   